 



Exhibit 10.46
HEALTH FITNESS CORPORATION
COMPENSATION ARRANGEMENTS FOR EXECUTIVE OFFICERS
FOR FISCAL YEAR 2008
     The Health Fitness Corporation Board of Directors approved the 2008 fiscal
year base salaries for the executive officers as set forth below. In addition,
these executive officers may participate in our 401(k) plan, employee stock
purchase plan and medical and disability plans, as well as other compensatory
plans, contracts and arrangements.

              2008 Annual Executive Officer and Title   Base Salary
Gregg O. Lehman
  $ 335,800  
President and Chief Executive Officer
       
 
       
Wesley W. Winnekins
  $ 195,624  
Chief Financial Officer and Treasurer
       
 
       
John E. Griffin
  $ 215,000  
Chief Operations Officer
       
 
       
James O. Reynolds, M.D.
  $ 250,000  
Chief Medical Officer
       
 
       
Jeanne C. Crawford
  $ 156,078  
Chief Human Resources Officer and Secretary
       
 
       
Brian J. Gagne
  $ 154,326  
Senior Vice President — Account Services
       
 
       
David T. Hurt
  $ 134,734  
Vice President Account Services — Fitness Management
       
 
       
Katherine M. Hamlin
  $ 139,626  
Vice President Account Services — Health Management
       
 
       
John F. Ellis
  $ 166,901  
Chief Information Officer
       

